         Case 4:19-cr-00248-BLW Document 7 Filed 08/29/19 Page 1 of 2



Scott McKay (ISB#4309)
Mike French (ISB#8038)
NEVIN, BENJAMIN, McKAY & BARTLETT LLP
303 West Bannock
P.O. Box 2772
Boise, Idaho 83701
Telephone: (208) 343-1000
Facsimile: (208) 345-8274
smckay@nbmlaw.com
mike@nbmlaw.com

Attorneys for Defendant

                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

   UNITED STATES OF AMERICA,          )
                                      )             CASE NO. 1:19-cr-248-BLW
              Plaintiff,              )
                                      )
   vs.                                )             NOTICE OF APPEARANCE
                                      )
   TEMP RAY PATTERSON, M.D.,          )
                                      )
              Defendants.             )
   __________________________________ )

        Scott McKay and Mike French of the firm NEVIN, BENJAMIN, McKAY &

 BARTLETT LLP enter their appearance as attorneys of record for Defendant Temp Ray

 Patterson, M.D.

       DATED this 29th day of August, 2019.

                                  NEVIN, BENJAMIN, McKAY & BARTLETT LLP


                                  /s/ Scott McKay
                                  Scott McKay




NOTICE OF APPEARANCE - 1
          Case 4:19-cr-00248-BLW Document 7 Filed 08/29/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 29th day of August, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which caused the following parties or
counsel to be served by electronic means, as more fully reflected on the Notice of Electronic
Filing:

        Darci Ward Crane
        United States Attorney’s Office
        Darci.crane@usdoj.gov



                                       /s/Scott McKay
                                       Scott McKay




NOTICE OF APPEARANCE - 2
